UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                           UNITED STATES

                                                     v.

                            Senior Airman SHANE A. DUNNAVANT
                                     United States Air Force

                                              ACM S32224

                                           29 December 2014

         Sentence adjudged 10 December 2013 by SPCM convened at Holloman Air
         Force Base, New Mexico. Military Judge: Wendy L. Sherman (sitting
         alone).

         Approved Sentence: Bad-conduct discharge, confinement for 7 months,
         forfeiture of $1,000.00 pay per month for 7 months, and reduction to E-1.

         Appellate Counsel for the Appellant: Major Anthony D. Ortiz and Brian L.
         Mizer, Esquire.

         Appellate Counsel for the United States: Lieutenant Colonel Katherine E.
         Oler.

                                                  Before

                            MITCHELL, WEBER, and CONTOVEROS
                                  Appellate Military Judges

          This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                              under AFCCA Rule of Practice and Procedure 18.4.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.

              FOR THE COURT


              STEVEN LUCAS
              Clerk of the Court